Title: Thomas Jefferson to George M. Dallas, 8 March 1817
From: Jefferson, Thomas
To: Dallas, George Mifflin


          
            Sir
            Monticello
Mar. 8. 17.
          
          Condoling sincerely, as I have done, with the family of the late mr Dallas, as well as with the public, for the great loss sustained in him, it is a satisfaction to learn that we are likely to have the benefit of whatever he has left in writing. what this may be I am not informed, except so far as already published: but besides the benefit of the a republication, I am sure he has written nothing which will not be instructive to the public, and honorable to himself. his mind was of that character which could produce nothing incorrect. I have no hesitation therefore in adding mine to the suffrage of those friends who have recommended the publication, and to ask permission to become a subscriber.
          I pray you to present to his family my sincerest sympathies and respects; to which I am desired to add particularly those of my grandaughter Ellen Randolph, whose affections for them, engaged by so many civilities and kindnesses, interested her deeply in their afflictions. these she would have expressed herself to her friend Miss Dallas, but for my advice not to re-open wounds which time and silence, the only medicines of grief, can alone heal.
          
            Accept my salutations and assurances of esteem & respect.
            Th: Jefferson
          
        